 

Exhibit 10.34

ELEVENTH AMENDMENT TO SECOND AMENDED
AND RESTATED LEASE AGREEMENT

THIS ELEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AGREEMENT, is made
and entered into as of December 22, 2006 by and among (i) each of the parties
identified on the signature page hereof as landlord (collectively, “Landlord”),
and (ii) FIVE STAR QUALITY CARE TRUST, a Maryland business trust, as tenant
(“Tenant”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as amended by that certain First
Amendment of Lease, dated as of May 17, 2005, that certain Second Amendment to
Second Amended and Restated Lease Agreement, dated as of June 3, 2005, that
certain Third Amendment to Second Amended and Restated Lease Agreement, dated as
of October 31, 2005, that certain other Third Amendment to Second Amended and
Restated Lease Agreement, dated as of December 30, 2005, that certain Letter
Agreement, dated as of March 13, 2006, that certain Fifth Amendment to Second
Amended and Restated Lease Agreement, dated as of September 1, 2006, that
certain Sixth Amendment to Second Amended and Restated Lease Agreement, dated as
of October 1, 2006, that certain Seventh Amendment to Second Amended and
Restated Lease Agreement, dated as of October 1, 2006, that certain Eighth
Amendment to Second Amended and Restated Lease, dated as of November 1, 2006,
that certain Ninth Amendment to Second Amended and Restated Lease, dated as of
November 1, 2006 and that certain Tenth Amendment to Second Amended and Restated
Lease Agreement, dated as of November 6, 2006 (effective as of November 5, 2006)
(as so amended, the “Consolidated Lease”), Landlord leases to Tenant, and Tenant
leases from Landlord, the Leased Property (this and other capitalized terms used
but not otherwise defined herein having the meanings given such terms in the
Consolidated Lease), all as more particularly described in the Consolidated
Lease; and

WHEREAS, Landlord and Tenant now wish to terminate the Consolidated Lease with
respect to that certain premises known as Christopher East Health &
Rehabilitation Center and located at 1132 E. Knapp Street, Milwaukee, Wisconsin,
as more particularly described on Exhibit A attached hereto (the


--------------------------------------------------------------------------------


“Terminated Premises”) and to amend the Consolidated Lease, subject to and upon
the terms and conditions hereinafter provided;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.             Tenant represents and warrants that Tenant has not assigned the
Consolidated Lease with respect to the Terminated Premises or sublet all or any
portion of the Terminated Premises or otherwise granted the right to occupy all
or any portion of the Terminated Premises to any person or entity, other than
pursuant to that certain Sublease Agreement dated as of December 31, 2001, by
and between Tenant and Five Star Quality Care-WI, LLC (“Subtenant”), as amended
by that certain Letter Agreement dated as of March 1, 2004, by and between
Tenant and certain Affiliates of Five Star Quality Care, Inc., including
Subtenant, which Sublease Agreement is being terminated with respect to the
Terminated Premises pursuant to that certain Partial Termination of Sublease
Agreement of even date herewith, by and between Tenant and Subtenant.

2.             Effective as of the date hereof, the Consolidated Lease is
terminated with respect to the Terminated Premises and no party shall have any
further rights or liabilities thereunder with respect to the Terminated
Premises, except those rights and liabilities which by their terms survive
termination of the Consolidated Lease.

3.             The definition of “Minimum Rent” set forth in Section 1.69 of the
Consolidated Lease is hereby amended by deleting the existing definition and
inserting the following in place thereof:

Minimum Rent  shall mean the sum of Thirty-Nine Million One Hundred Sixty
Thousand Four Hundred Seventy-Nine Dollars ($39,160,479) per annum.

4.             Exhibit A to the Consolidated Lease is hereby amended by deleting
Exhibit A-48 in its entirety and inserting “[INTENTIONALLY DELETED]” in its
place.

5.             As partially terminated and amended hereby, the Consolidated
Lease is hereby ratified and confirmed.

[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Eleventh Amendment to
Second Amended and Restated Lease Agreement to be duly executed, as a sealed
instrument, as of the date first set forth above.

LANDLORD:

 

 

 

ELLICOTT CITY LAND I LLC, ELLICOTT CITY LAND II LLC, HRES2 PROPERTIES TRUST, SNH
CHS PROPERTIES TRUST, SPTIHS PROPERTIES TRUST, SPT-MICHIGAN TRUST, SPTMNR
PROPERTIES TRUST, SNH/LTA PROPERTIES TRUST, and SNH/LTA PROPERTIES GA LLC

 

 

 

By:

/s/ John R. Hoadley

 

 

Name: John R. Hoadley

 

 

Title: Treasurer and CFO
of each of the foregoing entities

 

 

 

 

TENANT:

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Name: Bruce J. Mackey Jr.

 

 

Title: Treasurer, Chief Financial Officer and Assistant Secretary

 


--------------------------------------------------------------------------------


The following exhibit has been omitted and will be supplementally furnished to
the Securities and Exchange Commission upon request:

EXHIBIT A   The Terminated Premises

 


--------------------------------------------------------------------------------